                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge William J. Martínez

Civil Action No. 17-cv-3029-WJM

NGOC KIM TRAN,

         Plaintiff,

v.

SOCIAL SECURITY ADMINISTRATION,1

         Defendant.


     ORDER VACATING DECISION OF SOCIAL SECURITY APPEALS COUNCIL


         This is a Social Security benefits appeal brought under 42 U.S.C. § 405(g).

Plaintiff Ngoc Kim Tran (“Tran”) challenges the final decision of Defendant, the Social

Security Administration (“Administration”), denying his application for supplemental

security income. The denial was affirmed by an administrative law judge (“ALJ”), who

ruled that Tran was not disabled within the meaning of the Social Security Act. The

Social Security Appeals Council then denied review, and this appeal followed.

         For the reasons set forth below, the Appeals Council’s decision is vacated and

this case is remanded to the Administration for further proceedings consistent with this

order.



         1The Social Security Administration no longer has a commissioner nor a lawful acting
commissioner. See Letter from Thomas H. Armstrong, General Counsel of the Government
Accountability Office, to President Donald Trump (Mar. 6, 2018), available at https://
www.gao.gov/assets/700/690502.pdf (last accessed Dec. 17, 2018). Lacking any other
alternative, the Court sua sponte substitutes the Social Security Administration itself as the
proper defendant.
                                      I. BACKGROUND

       Tran was born in Vietnam in 1973 and was 37 years old on the alleged onset

date of February 1, 2011. (Administrative Record (“R.”) [ECF No. 12] at 106.) His

highest level of educational achievement is an associate’s degree. (R. at 65.) In the

fifteen years preceding the alleged onset date, he worked as a plastic products hand

finisher. (R. at 80, 113.)

       Tran applied for disability insurance benefits on December 29, 2014 (R. at 176),

and for supplemental security income on January 23, 2015 (R. at 178). In his own

words, he claimed the following disabilities:

               primary severe Mental problem
               demand me to do something and see thing is not there
               hear thing is not there
               cannot concentrate anything
               cannot perform any duties
               short term memory loss
               Isolated myself in the room
               cannot handle a noise
               it is hard to get a long [sic] with anyone
               headache constantly

(R. at 106.) The Administration denied Tran’s applications on March 11, 2015. (R. at

114.) He requested and received a hearing in front of an ALJ, Lowell Fortune. (R. at

60, 130.) That hearing took place on October 14, 2016. (R. at 60.) On December 16,

2016, the ALJ issued a written decision in accordance with the Administration’s five-step

sequential evaluation process.2


       2 The five-step process requires the ALJ to consider whether a claimant: (1) engaged in
substantial gainful activity during the alleged period of disability; (2) had a severe impairment;
(3) had a condition which met or equaled the severity of a listed impairment; (4) could return to
his or her past relevant work; and, if not, (5) could perform other work in the national economy.
See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); Williams v. Bowen, 844 F.2d 748, 750–51
(10th Cir. 1988). The claimant has the burden of proof through steps one to four; the Social
Security Administration has the burden of proof at step five. Lax v. Astrue, 489 F.3d 1080, 1084

                                                2
       At step one, the ALJ found that Tran had not engaged in substantial gainful

activity since February 1, 2011. (R. at 41.)

       At step two, the ALJ found that Tran “has the following medically determinable

and severe impairment: psychotic disorder, not otherwise specified.” (Id.)

       At step three, the ALJ found that Tran’s impairment, while severe, does not meet

or medically equal any of the “listed” impairments in the Social Security regulations.

(R. at 42.)

       Before proceeding to step four, the ALJ assessed Tran’s residual functional

capacity (“RFC”). The ALJ concluded that Tran has the RFC

               to perform a full range of work at all exertional levels but with
               the following non-exertional limitations. Physically, no
               limitations. Mentally, the claimant is able to use judgment in
               making work decisions; respond appropriately to
               supervision, coworkers and work situations; and deal with
               changes in a routine work setting. The claimant is unable to
               interact with the public. The claimant is capable of work not
               involving significant complexity or judgment, and which
               requires up to three months to learn.

(R. at 43–44.) Then, at step four, the ALJ concluded that Tran’s RFC would permit him

to return to his past job as a hand finisher of plastic products. (R. at 52.)

       Given the ALJ’s conclusion at step four, the ALJ found that Tran was not entitled

to Social Security benefits (and therefore did not address step five). (R. at 53.) Tran

appealed to the Social Security Appeals Council, which denied review on October 17,

2017. (R. at 1.) Tran then filed this action seeking review of the ALJ’s December 16,

2016 decision and the Appeals Council’s October 17, 2017 decision to deny review.

(ECF No. 1.)


(10th Cir. 2007).


                                               3
                               II. STANDARD OF REVIEW

       The Court reviews the Administration’s decision to determine whether substantial

evidence in the record as a whole supports the factual findings and whether the correct

legal standards were applied. Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009).

Substantial evidence is the amount of relevant evidence that a reasonable mind might

accept as adequate to support a conclusion. Id. “It requires more than a scintilla, but

less than a preponderance.” Lax, 489 F.3d at 1084. Evidence is not substantial if it is

overwhelmed by other evidence in the record. Grogan v. Barnhart, 399 F.3d 1257,

1261–62 (10th Cir. 2005). In reviewing the Administration’s decision, the Court may

neither reweigh the evidence nor substitute its judgment for that of the agency. Salazar

v. Barnhart, 468 F.3d 615, 621 (10th Cir. 2006). “On the other hand, if the ALJ failed to

apply the correct legal test, there is a ground for reversal apart from a lack of substantial

evidence.” Thompson v. Sullivan, 987 F.2d 1482, 1487 (10th Cir. 1993).

                                      III. ANALYSIS

       Tran presents three arguments for vacating the ALJ’s decision and one argument

for vacating the Appeals Council’s decision. (ECF No. 15 at 12–20.)3 The Court finds

that the argument regarding the Appeals Council has merit and that it would be

imprudent to evaluate the ALJ’s decision before the Appeals Council revisits its decision

denying review.

       While Tran’s case was pending before the Appeals Council, it sent him a letter

announcing amended regulations that had gone into effect regarding when the Appeals



       3All ECF page citations are to the page number in the ECF header, which does not
always match the document’s internal pagination.


                                             4
Council would review a case. (R. at 29.)4 Those amended regulations stated that the

Appeals Council

              will review your case for any of the following reasons:

                                             ***

              The Appeals Council receives additional evidence that you
              show is new, material, and relates to the period on or before
              the date of the hearing decision. You must show that there
              is a reasonable probability that the additional evidence would
              change the outcome of the decision. You must also show
              “good cause” for why you missed informing us about or
              submitting it at least 5 business days before the date of your
              hearing.

(Id.)5 The letter went on to announce that the Appeals Council had preemptively found

good cause to accept new evidence:

              Because your case was pending at the Appeals Council
              before our rule about when to give us evidence became
              effective, we will find that you showed good cause for not
              submitting additional evidence earlier. We will find that
              some other unusual, unexpected, or unavoidable
              circumstance beyond your control prevented you from telling
              us about or giving us the evidence earlier.[6] We will make
              this good cause finding for additional evidence that you have
              already submitted and for additional evidence that you
              submit before we issue our action in your case.

              You must still show that the additional evidence is also
              new and material, relates to the period at issue, and
              shows a reasonable probability of changing the
              outcome of the hearing decision.

(R. at 30 (boldface in original).)

       4The Appeals Council was referring to the regulatory amendments promulgated at
81 Fed. Reg. 90987 (Dec. 19, 2016), which became effective May 1, 2017.
       5This language is at least a paraphrase, and sometimes a verbatim repetition of,
20 C.F.R. § 404.970(a)(5) & (b).
       6This sentence is mostly verbatim from the good cause regulation at 20 C.F.R.
§ 404.970(b)(3).


                                              5
       Under this authority, Tran submitted two collections of additional evidence to the

Appeals Council: 25 pages of clinical records from the location where Tran receives

mental health treatment (see R. at 2), and an 18-page neuropsychological evaluation

from Shauna L. Casement, Psy.D. (R. at 11). The Appeals Council’s decision denying

review noted the 25 pages of additional clinical records, but not Dr. Casement’s report.

(R. at 2.) As to the 25 pages, the Appeals Council found that the first half (spanning

October through December 2016) did not show “a reasonable probability that it would

change the outcome of the [ALJ’s] decision,” and that the second half (spanning

January through early March 2017) did not “relate to the period at issue.” (Id.)

Therefore, the Appeals Council refused to consider those records. But, again, the

Appeals Council said nothing about Dr. Casement’s report—not even an

acknowledgment of its existence. Tran contends that “[t]his case should be remanded

for that reason alone.” (ECF No. 15 at 19.)

       In response, the Administration argues that Dr. Casement’s report does not

relate to the time period at issue and does not create a reasonable probability that it

would change the outcome of the ALJ’s decision. (ECF No. 16 at 13–14.) But this

argument ascribes to the Appeals Council reasoning that the Appeals Council itself

never expressed. This Court must review administrative decisions on the rationale

actually given by the administrative decisionmaker. See SEC v. Chenery Corp., 318

U.S. 80, 87 (1943) (“The grounds upon which an administrative order must be judged

are those upon which the record discloses that its action was based.”). In the absence

of any rationale, the Administration’s only hope is to argue for harmless error—i.e., that

the Appeals Council’s functional rejection of Dr. Casement’s report would have been an


                                              6
explicit, substantive rejection had the Appeals Council addressed it.

       The Administration does not argue for harmless error. (See ECF No. 16 at 13–

15.) The Court would not find harmless error regardless. Harmless error requires the

Court to be able to “confidently say” that no reasonable administrative decisionmaker

could have reached a different conclusion. See Fischer-Ross v. Barnhart, 431 F.3d

729, 733–34 (10th Cir. 2005). In the context of this case, it means that the Court must

be able to confidently say that the Appeals Council could not have reasonably found

Dr. Casement’s opinion to relate to the time period before the ALJ made his decision,

and could not have reasonably found that Dr. Casement’s report had a reasonable

probability of changing the ALJ’s decision.

       As to the relevant time period, the Court cannot confidently say that the Appeals

Council would have found Dr. Casement’s report irrelevant. Dr. Casement’s report is

dated September 28, 2017, more than nine months after the ALJ’s decision, but it

includes her opinion that Tran’s current condition has persisted in essentially the same

state “for the last 33 months in terms of his mental illnesses and functional abilities.”

(R. at 28.) Moreover, it is axiomatic that evidence generated after a particular time

period may nonetheless be relevant to determining the state of affairs during that time

period. See Halvorsen v. Heckler, 743 F.2d 1221, 1225 (7th Cir. 1984) (“There can be

no doubt that medical evidence from a time subsequent to a certain period is relevant to

a determination of a claimant’s condition during that period.”).

       As to a reasonable probability that Dr. Casement’s report might have changed

the ALJ’s decision, the Court similarly cannot confidently say that the Appeals Council

could have only decided this issue against Tran. The ALJ had only two acceptable


                                              7
medical source opinions, each with somewhat conflicting views. (R. at 50–51.) Neither

of those opinions was as thorough as Dr. Casement’s. In particular, Dr. Casement

performed certain tests apparently not performed by any other psychologist or

psychiatrist, and Dr. Casement described in great detail the outcome of those tests and

her assessment of Tran based on those outcomes. (R. at 18–28.) These are precisely

the sorts of things that Social Security regulations direct ALJs to look for when weighing

the opinions of acceptable medical sources. See 20 C.F.R. §§ 404.1527(c)(3) &

416.927(c)(3) (“The more a medical source presents relevant evidence to support a

medical opinion, particularly medical signs and laboratory findings, the more weight we

will give that medical opinion. The better an explanation a source provides for a

medical opinion, the more weight we will give that medical opinion.”). Accordingly, the

Court is not confident that the Appeals Council would have rejected Dr. Casement’s

report as not reasonably likely to change the ALJ’s decision.

      For these reasons, this matter must be remanded to the Appeals Council so that

it can correctly apply its new-evidence rules in the first instance. The Court does not

intend by this opinion to suggest the result that should be reached on remand. See

Kepler v. Chater, 68 F.3d 387, 391–92 (10th Cir. 1995) (“We do not dictate any result

[by remanding the case]. Our remand simply assures that the correct legal standards

are invoked in reaching a decision based on the facts of the case.” (internal quotation

marks omitted)).

                                   IV. CONCLUSION

      For the reasons set forth above, the Appeal Council’s decision is VACATED and

this case is REMANDED to the Administration for reconsideration of the Appeals


                                            8
Council’s decision to deny Tran’s request for review. The Clerk shall enter judgment

accordingly and shall terminate this case.


      Dated this 28th day of December, 2018.

                                                 BY THE COURT:



                                                 ______________________
                                                 William J. Martinez
                                                 United States District Judge




                                             9
